UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 16-1667


JAMES L. WOOTEN, JR.,

                   Plaintiff - Appellant,

              v.

MARTIN   J.    GRUENBERG,   Chairman,   Federal   Deposit    Insurance
Corp.,

                   Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:15-cv-00724-LO-TCB)


Submitted:      February 27, 2017                 Decided:   March 6, 2017


Before WILKINSON and KEENAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jennie Cathryne Blaine Watson, David H. Shapiro, SWICK &
SHAPIRO, P.C., Washington, D.C., for Appellant. Dana J. Boente,
United States Attorney, Ayana N. Free, Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James L. Wooten, Jr., appeals the district court’s order

granting summary judgment in favor of Martin Gruenberg, Chairman

of the Federal Deposit Insurance Corporation, on Wooten’s race

discrimination and retaliation claims brought pursuant to Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.

§§ 2000e to 2000e-17 (West 2012 & Supp. 2016).            We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.               See Wooten v.

Gruenberg, No. 1:15-cv-00724-LO-TCB (E.D. Va. Apr. 4, 2016).              We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2